In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00125-CR

 _____________________


FRANKLIN BURNON COOK, JR. A/K/A FRANKLIN B. COOK, JR. 

A/K/A FRANKLIN BURNON COOK, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-03247




MEMORANDUM OPINION

	The trial court sentenced Franklin Burnon Cook, Jr. on a conviction for forgery.  Cook
filed a notice of appeal.  The trial court signed a certification in which the court certified that
the defendant waived his right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The certification
was personally signed by Cook and his counsel.  Although the certification does not indicate
this was a plea-bargain case, the record reflects that this was a plea-bargain case.
	Although the record also contains a request for permission to appeal, in which Cook's
counsel stated that the punishment did not exceed that recommended by the prosecutor and
agreed to by Cook and his attorney, the record does not reflect the trial court granted the
request.  Cook must either specify matters raised by written motion and ruled on before trial,
or obtain the trial court's permission to appeal.  See Tex. R. App. P. 25.2(a)(2).  He has done
neither.
	We notified the parties that we would dismiss the appeal unless the appellant
established grounds for continuing the appeal.  The appellant filed a response in which he
argued that he should have been allowed to withdraw his plea.  
	Because the record does not contain a certification that shows the defendant has the
right of appeal, and the record does not otherwise reflect that he does, this Court must
dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, the appeal is dismissed.
	APPEAL DISMISSED.	

							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Opinion Delivered May 27, 2009								
Do not publish

Before McKeithen, C.J., Gaultney and Horton, JJ.